DETAILED ACTION
This is a first action on the merits. Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-5, and 10-14 are objected to because of the following informalities:  
Claim 1, line 2: a transitional phrase is missing. Examiner suggests “to control an implement, comprising:”.
Claim 1, line 9: “a field” should be “the field” to refer to the field introduced in line 3.
Claim 3, line 3: “a surface roughness index ranges” is grammatically incorrect. Examiner suggests either “a surface roughness index range” or “[[a]] surface roughness index ranges”;
Claim 4, lines 2-3: “a primary corresponding zones” is grammatically incorrect. Examiner suggests either “a primary corresponding zone” or “[[a]] primary corresponding zones”.
Claim 4, lines 4-5: “a secondary corresponding zones that is are less than an upper limit” is grammatically incorrect and Examiner suspects that language was unintentionally omitted. Examiner suggests either “a secondary corresponding zone that is 
Claim 5, line 5: “a down-force settings” is grammatically incorrect. Examiner suggests either “a down-force setting” or “[[a]] down-force settings”.
Claim 10, line 2: “a vehicle” should read “the vehicle” to refer to the vehicle introduced in claim 9.
Claim 11, line 3-4: “a surface roughness index ranges” is grammatically incorrect. Examiner suggests either “a surface roughness index range” or “[[a]] surface roughness index ranges”;
Claim 12, line 3: “a primary corresponding zones” is grammatically incorrect. Examiner suggests either “a primary corresponding zone” or “[[a]] primary corresponding zones”.
Claim 12, line 5-6: “a secondary corresponding zones that is are less than an upper limit” is grammatically incorrect and Examiner suspects that language was unintentionally omitted. Examiner suggests either “a secondary corresponding zone that is 
Claim 13, line 3: “a vehicle” should read “the vehicle” to refer to the vehicle introduced in claim 9.
Claim 13, line 6: “a down-force settings” is grammatically incorrect. Examiner suggests either “a down-force setting” or “[[a]] down-force settings”.
Claim 14, lines 7-8: Examiner suggests rearranging the language to read “a down-force pressure estimator configured to, prior to reaching a next transition region, .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a surface roughness index estimator” in claim 9; “a location-determining receiver” in claims 10 and 13; “a down-force pressure estimator” in claims 10, 13, and 14; “an implement control module” in claims 11-12; and “a visual surface roughness estimator” in claims 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically:
“a surface roughness index estimator” corresponds to surface roughness index estimator 62 which is disclosed as software stored on data storage device 24 (Fig. 1A; [0023-24] of PG Pub).
“a location-determining receiver” corresponds to location-determining receiver 10 which is disclosed as a satellite navigation receiver ([0021] of PG Pub).
“a down-force pressure estimator” corresponds to down-force pressure estimator 59 which is disclosed as software stored on data storage device 24 (Fig. 1A; [0023-24] of PG Pub).
“an implement control module” corresponds to implement control module 60 which is disclosed as software stored on data storage device 24 (Fig. 1A; [0023-24] of PG Pub).
“a visual surface roughness estimator” corresponds to visual surface roughness estimator 32 which is disclosed as software stored on data storage device 24 (Fig. 1B; [0046] of PG Pub).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites “the entrance point or beginning of the next transition region” and “the next down-force setting” in lines 5-6. There is no antecedent basis for these terms in the claims. While an entrance point or beginning may be considered inherent, it is not clear what a “transition region” is in order to ascertain the meaning of “the next transition region” or understand how its “entrance point or beginning” is defined. Additionally, since there is no antecedent basis for any down-force setting, it is not clear what “the next down-force setting” means.
Regarding claim 8, the claim recites “the entrance point or beginning of the next transition region” and “the down-force setting” in lines 5-6. There is no antecedent basis for these terms in the claims. While an entrance point or beginning may be considered inherent, it is not clear what a “transition region” is in order to ascertain the meaning of “the next transition region” or understand how its “entrance point or beginning” is defined. Additionally, it is not clear what “the down-force setting” means. In addition, the claim recites “the previous zone threshold” and “the different surface down-force settings” in lines 7-8. There is no antecedent basis for these terms in the claims. It is not clear what these terms mean. 
Regarding claim 15, the claim recites “the entrance point or beginning of the next transition region” and “the next down-force setting” in lines 7-8. There is no antecedent basis for these terms in the claims. While an entrance point or beginning may be considered inherent, it is not clear what a “transition region” is in order to ascertain the meaning of “the next transition region” or understand how its “entrance point or beginning” is defined. Additionally, since there is no antecedent basis for any down-force setting, it is not clear what “the next down-force setting” means.
Further regarding claim 15, the claim recites “The system according to claim 9 further comprising: an imaging system…; a visual surface roughness estimator…; and at the entrance point or beginning of the next transition region, controlling an actuator…” The last limitation renders the claim indefinite because it is not clear what, if any, structure performs the controlling step that is recited within this system claim. It is possible that Applicant intends to claim “an actuator” as additional structure, although this is not positively recited and still does not explain what does the “controlling”. For the purpose of examination, Examiner will adopt the understanding that the system includes some kind of controller (i.e. computational/processing device) that controls the actuator in the claimed manner.
Regarding claim 16, the claim recites “the entrance point or beginning of the next transition region” and “the down-force setting” in lines 5-6. There is no antecedent basis for these terms in the claims. While an entrance point or beginning may be considered inherent, it is not clear what a “transition region” is in order to ascertain the meaning of “the next transition region” or understand how its “entrance point or beginning” is defined. Additionally, it is not clear what “the down-force setting” means. In addition, the claim recites “the previous zone threshold” and “the different surface down-force settings” in lines 7-8. There is no antecedent basis for these terms in the claims. It is not clear what these terms mean.
Further regarding claim 16, the claim begins “The system according to claim 9 further comprising” but only recites method steps. It is not clear what additional structure is required by this claim. The last limitation reads “at the entrance point or beginning of the next transition region, controlling an actuator…” It is also unclear if “an actuator” is being claimed as additional structure belonging to the system”. For the purpose of examination, Examiner will adopt the understanding that the system includes the imaging system and the visual surface roughness estimator to perform the first and second functional limitations, similar to the structure claimed in claim 15, and some kind of controller (i.e. computational/processing device) that controls the actuator in the claimed manner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-6, 9-10, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the method claim recites “estimating surface roughness of a ground for an off- road vehicle”; “determining a surface roughness index based on the detected motion data, pitch acceleration data and roll acceleration data for the sampling interval”; “estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index”; and “generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site” which may include an abstract idea in the mental activity category because each of these steps may reasonably be performed in the human mind or with pen and paper. 
This judicial exception is not integrated into a practical application nor do the claim(s) include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are:
“detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch acceleration data of the off-road vehicle for the sampling interval; detecting roll acceleration data of the off-road vehicle for the sampling interval”. These limitations are insignificant pre-solution activity that do not amount to significantly more because they only recite the data gathering necessary to perform the mental process(es) which does not meaningfully limit the judicial exception (see MPEP 2106.05(g)). Furthermore, the data gathering steps are specified at a high level of generality such that they simply append only well-understood, routine, and conventional activities previously known to the industry to the judicial exception. Herrera (US 2019/0047573 A1) provides an example of such conventional data gathering activities (see prior art rejection below).
“displaying the graphical display to a user or operator of the off-road vehicle”. This limitation is insignificant post-solution activity that does not amount to significantly more because it merely confines the use of the abstract idea to a particular technological environment (off-road vehicles) and thus fails to add an inventive concept to the claims. Furthermore, the data outputting step is specified at a high level of generality such that they simply append only well-understood, routine, and conventional activities previously known to the industry to the judicial exception. Schoeny (US 2020/0037491 A1) provides an example of such a conventional data displaying activity (see prior art rejection below).
The claim also recites that the method is “to control an implement”. However, this is merely an intended use as no implement control is claimed, and therefore the practical application is not realized, in claim 1. Finally, the claim also recites that the determining occurs “as the off-road vehicle traverses or traversed the field or work site over multiple sampling intervals”. However, this merely describes the timing of the determining step and does not constitute an additional element.
Claims 2, 5, and 6 are rejected for the same reason by their dependence on claim 1 and because they also fail to recite additional elements that practically apply the judicial exception or amount to significantly more. Specifically: 
Claims 2 and 5 recite additional method steps that may be reasonably performed in the human mind and are therefore additional abstract ideas. No additional elements are recited. 
Claim 6 recites “estimating…to establish a transition…; and …estimating…” which may be reasonably performed in the human mind and are therefore additional abstract ideas. Claim 6 recites the additional element of “collecting image data of the field or work site in a forward field of view of the vehicle”. This is insignificant pre-solution activity that does not amount to significantly more because it only recites data gathering necessary to perform the mental process(es) which does not meaningfully limit the judicial exception (see MPEP 2106.05(g)). Furthermore, the data gathering step is specified at a high level of generality such that it simply appends only well-understood, routine, and conventional activities previously known to the industry to the judicial exception. Posselius et al. (US 2018/0220577 A1) provides an example of such conventional data gathering activities (see prior art rejection below).
Regarding claim 9, the system claim recites “estimating surface roughness of a ground for an off- road vehicle” and “determining a surface roughness index based on the detected motion data, pitch acceleration data and roll acceleration data for the sampling interval” which may include an abstract idea in the mental activity category because each of these steps may reasonably be performed in the human mind or with pen and paper. 
This judicial exception is not integrated into a practical application nor do the claim(s) include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are:
“a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a first sensor configured to detect pitch angular acceleration data of the off-road vehicle for the sampling interval; a second sensor configured to detect roll angular acceleration data of the off-road vehicle for the sampling interval”. These limitations are insignificant pre-solution activity that do not amount to significantly more because they only recite the data gathering necessary to perform the mental process(es) which does not meaningfully limit the judicial exception (see MPEP 2106.05(g)). Furthermore, the data gathering steps are specified at a high level of generality such that they simply append only well-understood, routine, and conventional activities previously known to the industry to the judicial exception. Herrera (US 2019/0047573 A1) provides an example of such conventional data gathering activities (see prior art rejection below).
“a surface roughness index estimator” which is interpreted under 35 USC 112(f) as software stored in memory and executed by a processor. Hence this is no more than instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
“a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle”. This limitation is insignificant post-solution activity that does not amount to significantly more because it merely confines the use of the abstract idea to a particular technological environment (off-road vehicles) and thus fails to add an inventive concept to the claims. Furthermore, the data outputting step is specified at a high level of generality such that they simply append only well-understood, routine, and conventional activities previously known to the industry to the judicial exception. Schoeny (US 2020/0037491 A1) provides an example of such a conventional data displaying activity (see prior art rejection below).
The claim also recites that the method is “to control an implement”. However, this is merely an intended use as no implement control is claimed, and therefore the practical application is not realized, in claim 9. 
Claims 10, 13, 14 are rejected for the same reason by their dependence on claim 9 and because they also fail to recite additional elements that practically apply the judicial exception or amount to significantly more. Specifically: 
Claims 10 and 13 recite additional method steps that may be reasonably performed in the human mind and are therefore additional abstract ideas. The claims also recite the additional elements of “a location determining receiver” and “a down-force pressure estimator”, the former being a conventional sensor being used in a conventional way (see Schoeny et al. (US 2020/0037491 A1) as cited in prior art rejection below) and the latter merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 14 recites “estimate…to establish a transition…; and …estimate…” which may be reasonably performed in the human mind and are therefore additional abstract ideas. Claim 14 recites the additional element of “an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle”. This is insignificant pre-solution activity that does not amount to significantly more because it only recites data gathering necessary to perform the mental process(es) which does not meaningfully limit the judicial exception (see MPEP 2106.05(g)). Furthermore, the data gathering step is specified at a high level of generality such that it simply appends only well-understood, routine, and conventional activities previously known to the industry to the judicial exception. Posselius et al. (US 2018/0220577 A1) provides an example of such conventional data gathering activities (see prior art rejection below). In addition claim recites “a visual surface roughness estimator” which is interpreted under 35 USC 112(f) as software stored in memory and executed by a processor. Hence this is no more than instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeny et al. (US 2020/0037491 A1) in view of Herrera (US 2019/0047573 A1).
Regarding claim 1, Schoeny teaches a method for estimating surface roughness of a ground for an off- road vehicle to control an implement ([0029]): 
detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval ([0029]: accelerometers), […]; 
[…];
[…]; and 
determining a surface roughness index based on the detected motion data […] for the sampling interval ([0029]: “configuring the sensor(s) 120 as an accelerometer or other suitable sensor capable of monitoring the soil roughness of the adjacent swath 72B (e.g., by detecting movement/shaking of the support arm 30 and/or the marker component 32)”); 
estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as the off-road vehicle traverses or traversed the field or work site over multiple sampling intervals ([0042]: generate a field map; further described in [0043]: “…divided into separate zones representing various levels or degrees of seedbed quality…high seedbed quality (e.g., due to low surface roughness or insignificant surface profile variations),…mid-range seedbed quality (e.g., due to mid-range surface roughness or profile variations), … low seedbed quality (e.g., due to high surface roughness or significant surface profile variations).”); 
generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site ([0044], Fig. 4); and 
displaying the graphical display to a user or operator of the off-road vehicle ([0044], Fig. 4).  
Schoeny does not teach “the motion data comprising ground speed of the off-road vehicle”; “detecting pitch acceleration data of the off-road vehicle for the sampling interval; detecting roll acceleration data of the off-road vehicle for the sampling interval”; or that determining a surface roughness index is based on “pitch acceleration data and roll acceleration data”.
However Herrera teaches a surface roughness estimator for a vehicle, which may be an off-road vehicle ([0002]), in which acquired motion data includes ground speed of the vehicle ([0109]), pitch acceleration data (RI_2) and roll acceleration data (RI_1) ([0062-63]: RI_1 and RI_2 calculated by reference to a triad of accelerometers). Herrera also teaches that a terrain surface roughness value is conventionally calculated by taking the average of RI_1, RI_2, and RI_3 ([0062]) wherein RI_3 is taught to be adjusted based on vehicle ground speed ([0095]). Therefore Herrera teaches determining a surface roughness index based on all of ground speed, pitch acceleration data, and roll acceleration data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shoeny to determine a surface roughness index based on the acquired parameters of ground speed, pitch acceleration data, and roll acceleration data, instead of the movement/shaking of a support arm, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. That is, the substitution of one known surface roughness estimate for another would have yielded a surface roughness estimate using the alternative approach.
Regarding claim 2, modified Schoeny teaches the method according to claim 1 and Schoeny also teaches: 
determining a position of a vehicle, or its implement, in the field or in the work site ([0041]) with respect to the estimated zones of different corresponding surface roughness index ranges ([0042-43]: “by identifying the location of variations in the seedbed quality, the swath 72B may, for example, be divided into separate sections or zones representing varying levels or degrees of seedbed quality. For instance, …high seedbed quality (e.g., due to low surface roughness or insignificant surface profile variations), …mid-range seedbed quality (e.g., due to mid-range surface roughness or profile variations), and …low seedbed quality (e.g., due to high surface roughness or significant surface profile variations)”); and 
estimating a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones ([0048]: “as the implement 10 initially transitions from the high seedbed quality zone 152 to the low seedbed quality zone 156, the controller(s) 102, 104 may be configured to actively adjust the operation of the vehicle 50 and/or the implement 10 …by increasing the down pressure/force applied to the row units 24 and/or the associated tools. Thereafter, as the implement 10 transitions from the low seedbed quality zone 156 to the mid-range seedbed quality zone 154, the controller(s) 102, 104 may be configured to actively adjust the operation of the vehicle 50 and/or the implement 10 …by reducing the down pressure/force applied to the row units 24 and/or the associated tools. Similarly, as the implement 10 subsequently transitions from the mid-range seedbed quality zone 154 to the following high seedbed quality zone 152, the controller(s) 102, 104 may be configured to actively adjust the operation of the vehicle 50 and/or the implement 10 …by further reducing the down pressure/force applied to the row units 24 and/or the associated tools.”).  
Regarding claim 3, modified Schoeny teaches the method according to claim 2 and Schoeny also teaches: 
controlling an actuator to adjust the estimated down-force setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds ([0039]: “the implement controller 104 may be configured to control the operation of one or more implement-based actuators 122 of the implement 10, such as one or more tool/row actuators 124 (e.g., hydraulic or pneumatic cylinders) configured to control the down force/pressure applied to the row units 24”).  
Regarding claim 4, modified Schoeny teaches the method according to claim 2 and Schoeny also teaches: 
controlling an actuator ([0039]) to increase or increment the down-force setting for a primary corresponding zones with surface roughness index range that is greater than a lower limit of a zone threshold, or to decrease or decrement the down-force setting for a secondary corresponding zones that is are less than an upper limit of the zone threshold to transition between different down-force settings ([0048]: increase/decrease down force based on seedbed quality; [0043]: high/medium/low seedbed quality is due to low/medium/high surface roughness, respectively; [0049]: apply certain thresholds or control rules).  
Regarding claim 9, Schoeny teaches a system for estimating surface roughness of a ground for an off- road vehicle to control an implement ([0029]), the system comprising: 
a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval ([0029]: accelerometers), […]; 
[…];
[…]; 
a surface roughness index estimator for determining a surface roughness index based on the detected motion data […] for the sampling interval ([0029]: “configuring the sensor(s) 120 as an accelerometer or other suitable sensor capable of monitoring the soil roughness of the adjacent swath 72B (e.g., by detecting movement/shaking of the support arm 30 and/or the marker component 32)”); and 
a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle ([0044], Fig. 4).  
Schoeny does not teach “the motion data comprising ground speed of the off-road vehicle”; “a first sensor configured to detect pitch angular acceleration data of the off-road vehicle for the sampling interval”; “a second sensor configured to detect roll angular acceleration data of the off-road vehicle for the sampling interval”; or that determining a surface roughness index is based on “pitch acceleration data and roll acceleration data”.
However Herrera teaches a surface roughness estimator for a vehicle, which may be an off-road vehicle ([0002]), in which acquired motion data includes ground speed of the vehicle ([0109]), pitch acceleration data (RI_2) and roll acceleration data (RI_1) ([0062-63]: RI_1 and RI_2 calculated by reference to a triad of accelerometers). Herrera also teaches that a terrain surface roughness value is conventionally calculated by taking the average of RI_1, RI_2, and RI_3 ([0062]) wherein RI_3 is taught to be adjusted based on vehicle ground speed ([0095]). Therefore Herrera teaches determining a surface roughness index based on all of ground speed, pitch acceleration data, and roll acceleration data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shoeny to determine a surface roughness index based on the acquired parameters of ground speed, pitch acceleration data, and roll acceleration data, instead of the movement/shaking of a support arm, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. That is, the substitution of one known surface roughness estimate for another would have yielded a surface roughness estimate using the alternative approach.
Regarding claim 10, modified Schoeny teaches the system according to claim 9 and Schoeny also teaches: 
a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site ([0041]) with respect to the estimated zones of different corresponding surface roughness index ranges ([0042-43]: “by identifying the location of variations in the seedbed quality, the swath 72B may, for example, be divided into separate sections or zones representing varying levels or degrees of seedbed quality. For instance, …high seedbed quality (e.g., due to low surface roughness or insignificant surface profile variations), …mid-range seedbed quality (e.g., due to mid-range surface roughness or profile variations), and …low seedbed quality (e.g., due to high surface roughness or significant surface profile variations)”); and 
a down-force pressure estimator configured to estimate a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones ([0048]: “as the implement 10 initially transitions from the high seedbed quality zone 152 to the low seedbed quality zone 156, the controller(s) 102, 104 may be configured to actively adjust the operation of the vehicle 50 and/or the implement 10 …by increasing the down pressure/force applied to the row units 24 and/or the associated tools. Thereafter, as the implement 10 transitions from the low seedbed quality zone 156 to the mid-range seedbed quality zone 154, the controller(s) 102, 104 may be configured to actively adjust the operation of the vehicle 50 and/or the implement 10 …by reducing the down pressure/force applied to the row units 24 and/or the associated tools. Similarly, as the implement 10 subsequently transitions from the mid-range seedbed quality zone 154 to the following high seedbed quality zone 152, the controller(s) 102, 104 may be configured to actively adjust the operation of the vehicle 50 and/or the implement 10 …by further reducing the down pressure/force applied to the row units 24 and/or the associated tools.”).  
Regarding claim 11, modified Schoeny teaches the system according to claim 10 and Schoeny also teaches: 
an implement control module or actuator controller configured to control an actuator to adjust the estimated down-force setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds ([0039]: “the implement controller 104 may be configured to control the operation of one or more implement-based actuators 122 of the implement 10, such as one or more tool/row actuators 124 (e.g., hydraulic or pneumatic cylinders) configured to control the down force/pressure applied to the row units 24”).  
Regarding claim 12, modified Schoeny teaches the system according to claim 10 and Schoeny also teaches: 
an implement control module or actuator controller configured to control an actuator ([0039]) to increase or increment the down-force setting for a primary corresponding zones with surface roughness index range that is greater than a lower limit of a zone threshold, or to decrease or decrement the down-force setting for a secondary corresponding zones that is are less than an upper limit of the zone threshold to transition between different down-force settings ([0048]: increase/decrease down force based on seedbed quality; [0043]: high/medium/low seedbed quality is due to low/medium/high surface roughness, respectively; [0049]: apply certain thresholds or control rules).

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeny et al. (US 2020/0037491 A1) in view of Herrera (US 2019/0047573 A1) and Leimkuehler et al. (US 2019/0183036 A1).
Regarding claim 5, modified Schoeny teaches the method according to claim 1 and Schoeny also teaches: 
determining a position of a vehicle, or its implement, in the field or in the work site ([0041]) with respect to the estimated zones of different corresponding surface roughness index ranges ([0042-43]: “by identifying the location of variations in the seedbed quality, the swath 72B may, for example, be divided into separate sections or zones representing varying levels or degrees of seedbed quality. For instance, …high seedbed quality (e.g., due to low surface roughness or insignificant surface profile variations), …mid-range seedbed quality (e.g., due to mid-range surface roughness or profile variations), and …low seedbed quality (e.g., due to high surface roughness or significant surface profile variations)”); and 
estimating a down-force settings associated with corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, […]  ([0048]: “as the implement 10 initially transitions from the high seedbed quality zone 152 to the low seedbed quality zone 156, the controller(s) 102, 104 may be configured to actively adjust the operation of the vehicle 50 and/or the implement 10 …by increasing the down pressure/force applied to the row units 24 and/or the associated tools. Thereafter, as the implement 10 transitions from the low seedbed quality zone 156 to the mid-range seedbed quality zone 154, the controller(s) 102, 104 may be configured to actively adjust the operation of the vehicle 50 and/or the implement 10 …by reducing the down pressure/force applied to the row units 24 and/or the associated tools. Similarly, as the implement 10 subsequently transitions from the mid-range seedbed quality zone 154 to the following high seedbed quality zone 152, the controller(s) 102, 104 may be configured to actively adjust the operation of the vehicle 50 and/or the implement 10 …by further reducing the down pressure/force applied to the row units 24 and/or the associated tools.”).  
Schoeny as modified does not teach “where different row units can have different down-force settings if the different row units of the implement fall within different estimated zones of the corresponding surface roughness ranges”. However, Leimkuehler teaches an apparatus for controlling downforce of an agricultural implement in which steps “can be done for all of the row units together, or in an individual manner such that downforce at each row unit is individually and independently controlled to provide control based on location, and not implement-wide” ([0072]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoeny to individually control the downforce of different row units as taught by Leimkuehler in order to set and maintain a consistent depth of a furrow in a field (Leimkuehler [0005], [0007]).
Regarding claim 13, modified Schoeny teaches the system according to claim 9 and Schoeny also teaches: 
a plurality of row units associated with the implement (row units 24); 
a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site ([0041]) with respect to the estimated zones of different corresponding surface roughness index ranges ([0042-43]: “by identifying the location of variations in the seedbed quality, the swath 72B may, for example, be divided into separate sections or zones representing varying levels or degrees of seedbed quality. For instance, …high seedbed quality (e.g., due to low surface roughness or insignificant surface profile variations), …mid-range seedbed quality (e.g., due to mid-range surface roughness or profile variations), and …low seedbed quality (e.g., due to high surface roughness or significant surface profile variations)”); and 
a down-force pressure estimator configured to estimate a down-force settings associated with the corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, […] ([0048]: “as the implement 10 initially transitions from the high seedbed quality zone 152 to the low seedbed quality zone 156, the controller(s) 102, 104 may be configured to actively adjust the operation of the vehicle 50 and/or the implement 10 …by increasing the down pressure/force applied to the row units 24 and/or the associated tools. Thereafter, as the implement 10 transitions from the low seedbed quality zone 156 to the mid-range seedbed quality zone 154, the controller(s) 102, 104 may be configured to actively adjust the operation of the vehicle 50 and/or the implement 10 …by reducing the down pressure/force applied to the row units 24 and/or the associated tools. Similarly, as the implement 10 subsequently transitions from the mid-range seedbed quality zone 154 to the following high seedbed quality zone 152, the controller(s) 102, 104 may be configured to actively adjust the operation of the vehicle 50 and/or the implement 10 …by further reducing the down pressure/force applied to the row units 24 and/or the associated tools.”).  
Schoeny as modified does not teach “where different row units can have different down-force settings if the different row units of the implement fall within different estimated zones of the corresponding surface roughness ranges”. However, Leimkuehler teaches an apparatus for controlling downforce of an agricultural implement in which steps “can be done for all of the row units together, or in an individual manner such that downforce at each row unit is individually and independently controlled to provide control based on location, and not implement-wide” ([0072]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoeny to individually control the downforce of different row units as taught by Leimkuehler in order to set and maintain a consistent depth of a furrow in a field (Leimkuehler [0005], [0007]).

Claim(s) 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeny et al. (US 2020/0037491 A1) in view of Herrera (US 2019/0047573 A1) and Posselius et al. (US 2018/0220577 A1).
Regarding claim 6, modified Schoeny teaches the method according to claim 1 and Schoeny also teaches: 
	[…];
[…] establish a transition between different estimated down-force setting zones ([0048]: increase/decrease down force based on zones having different seedbed quality); and 
prior to reaching a next transition region, estimating a next down-force setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region ([0048]: controller may adjust down-force of the implement “on-the-fly…as the implement 10 transitions between differing seedbed quality zones 152, 154, 156 identified within the map 150”; [0050]: “as an alternative to actively adjusting the operation of the vehicle 50 and/or the implement 10 as the vehicle/implement 50/10 are making a pass across the previously marked/mapped swath, the controller(s) 102, 104 may be configured to make a one-time adjustment to one or more of the operating parameters of the vehicle 50 and/or the implement 10 prior to or at the initiation of the pass to account for the monitored field condition(s) along the swath.”).  
Schoeny as modified does not teach “collecting image data of the field or work site in a forward field of view of the vehicle” or “estimating a visual surface roughness index for the collected image data within the field of view”. However, Posselius teaches collecting image data of the field in a forward field of view of the vehicle and estimating a visual surface roughness index for the image data (Fig. 1, [0033]: soil roughness sensor 104A and adjacent first section 106; [0032]: soil roughness sensor may be a suitable camera configured to capture 3D images of the soil surface thereby allowing the soil surface roughness to be calculated or estimated by analyzing the content of each image). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoeny to add the visual surface roughness estimate as taught by Posselius because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. a estimate of the surface roughness directly in front of the vehicle.
Regarding claim 7, modified Schoeny teaches the method according to claim 1 and Schoeny also teaches: 
[…];
[…] establish a transition between different estimated down-force setting zones ([0048]: increase/decrease down force based on zones having different seedbed quality); and 
at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting ([0048]: controller may adjust down-force of the implement “on-the-fly…as the implement 10 transitions between differing seedbed quality zones 152, 154, 156 identified within the map 150”; [0050]: “as an alternative to actively adjusting the operation of the vehicle 50 and/or the implement 10 as the vehicle/implement 50/10 are making a pass across the previously marked/mapped swath, the controller(s) 102, 104 may be configured to make a one-time adjustment to one or more of the operating parameters of the vehicle 50 and/or the implement 10 prior to or at the initiation of the pass to account for the monitored field condition(s) along the swath.”; [0049]: apply certain thresholds or control rules).  
Schoeny as modified does not teach “collecting image data of the field or work site in a forward field of view of the vehicle” or “estimating a visual surface roughness index for the collected image data within the field of view”. However, Posselius teaches collecting image data of the field in a forward field of view of the vehicle and estimating a visual surface roughness index for the image data (Fig. 1, [0033]: soil roughness sensor 104A and adjacent first section 106; [0032]: soil roughness sensor may be a suitable camera configured to capture 3D images of the soil surface thereby allowing the soil surface roughness to be calculated or estimated by analyzing the content of each image). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoeny to add the visual surface roughness estimate as taught by Posselius because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. a estimate of the surface roughness directly in front of the vehicle.
Regarding claim 8, modified Schoeny teaches the method according to claim 1 and Schoeny also teaches: 
[…];
[…] establish a transition between different estimated down-force setting zones ([0048]: increase/decrease down force based on zones having different seedbed quality); and 
at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different surface down-force settings that the vehicle, or its implement, is exiting ([0048]: controller may adjust down-force of the implement “on-the-fly…as the implement 10 transitions between differing seedbed quality zones 152, 154, 156 identified within the map 150”; [0050]: “as an alternative to actively adjusting the operation of the vehicle 50 and/or the implement 10 as the vehicle/implement 50/10 are making a pass across the previously marked/mapped swath, the controller(s) 102, 104 may be configured to make a one-time adjustment to one or more of the operating parameters of the vehicle 50 and/or the implement 10 prior to or at the initiation of the pass to account for the monitored field condition(s) along the swath.”; [0049]: apply certain thresholds or control rules).  
Schoeny as modified does not teach “collecting image data of the field or work site in a forward field of view of the vehicle” or “estimating a visual surface roughness index for the collected image data within the field of view”. However, Posselius teaches collecting image data of the field in a forward field of view of the vehicle and estimating a visual surface roughness index for the image data (Fig. 1, [0033]: soil roughness sensor 104A and adjacent first section 106; [0032]: soil roughness sensor may be a suitable camera configured to capture 3D images of the soil surface thereby allowing the soil surface roughness to be calculated or estimated by analyzing the content of each image). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoeny to add the visual surface roughness estimate as taught by Posselius because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. a estimate of the surface roughness directly in front of the vehicle.
Regarding claim 14, modified Schoeny teaches the system according to claim 9 and Schoeny also teaches: 
[…];
[…] establish a transition between different estimated down-force setting zones ([0048]: increase/decrease down force based on zones having different seedbed quality); and 
prior to reaching a next transition region, a down-force pressure estimator configured to estimate a next down-force setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region ([0048]: controller may adjust down-force of the implement “on-the-fly…as the implement 10 transitions between differing seedbed quality zones 152, 154, 156 identified within the map 150”; [0050]: “as an alternative to actively adjusting the operation of the vehicle 50 and/or the implement 10 as the vehicle/implement 50/10 are making a pass across the previously marked/mapped swath, the controller(s) 102, 104 may be configured to make a one-time adjustment to one or more of the operating parameters of the vehicle 50 and/or the implement 10 prior to or at the initiation of the pass to account for the monitored field condition(s) along the swath.”).  
Schoeny as modified does not teach “an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle” or “a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view”. However, Posselius teaches collecting image data of the field in a forward field of view of the vehicle and estimating a visual surface roughness index for the image data (Fig. 1, [0033]: soil roughness sensor 104A and adjacent first section 106; [0032]: soil roughness sensor may be a suitable camera configured to capture 3D images of the soil surface thereby allowing the soil surface roughness to be calculated or estimated by analyzing the content of each image). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoeny to add the visual surface roughness estimate as taught by Posselius because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. a estimate of the surface roughness directly in front of the vehicle.
Regarding claim 15, modified Schoeny teaches the system according to claim 9 and Schoeny also teaches: 
[…];
[…] establish a transition between different estimated down-force setting zones ([0048]: increase/decrease down force based on zones having different seedbed quality); and 
at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting ([0048]: controller may adjust down-force of the implement “on-the-fly…as the implement 10 transitions between differing seedbed quality zones 152, 154, 156 identified within the map 150”; [0050]: “as an alternative to actively adjusting the operation of the vehicle 50 and/or the implement 10 as the vehicle/implement 50/10 are making a pass across the previously marked/mapped swath, the controller(s) 102, 104 may be configured to make a one-time adjustment to one or more of the operating parameters of the vehicle 50 and/or the implement 10 prior to or at the initiation of the pass to account for the monitored field condition(s) along the swath.”; [0049]: apply certain thresholds or control rules).  
Schoeny as modified does not teach “collecting image data of the field or work site in a forward field of view of the vehicle” or “estimating a visual surface roughness index for the collected image data within the field of view”. However, Posselius teaches collecting image data of the field in a forward field of view of the vehicle and estimating a visual surface roughness index for the image data (Fig. 1, [0033]: soil roughness sensor 104A and adjacent first section 106; [0032]: soil roughness sensor may be a suitable camera configured to capture 3D images of the soil surface thereby allowing the soil surface roughness to be calculated or estimated by analyzing the content of each image). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoeny to add the visual surface roughness estimate as taught by Posselius because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. a estimate of the surface roughness directly in front of the vehicle.
Regarding claim 16, modified Schoeny teaches the system according to claim 9 and Schoeny also teaches: 
[…];
[…] establish a transition between different estimated down-force setting zones ([0048]: increase/decrease down force based on zones having different seedbed quality); and 
at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different surface down-force settings that the vehicle, or its implement, is exiting ([0048]: controller may adjust down-force of the implement “on-the-fly…as the implement 10 transitions between differing seedbed quality zones 152, 154, 156 identified within the map 150”; [0050]: “as an alternative to actively adjusting the operation of the vehicle 50 and/or the implement 10 as the vehicle/implement 50/10 are making a pass across the previously marked/mapped swath, the controller(s) 102, 104 may be configured to make a one-time adjustment to one or more of the operating parameters of the vehicle 50 and/or the implement 10 prior to or at the initiation of the pass to account for the monitored field condition(s) along the swath.”; [0049]: apply certain thresholds or control rules).
Schoeny as modified does not teach “collecting image data of the field or work site in a forward field of view of the vehicle” or “estimating a visual surface roughness index for the collected image data within the field of view”. However, Posselius teaches collecting image data of the field in a forward field of view of the vehicle and estimating a visual surface roughness index for the image data (Fig. 1, [0033]: soil roughness sensor 104A and adjacent first section 106; [0032]: soil roughness sensor may be a suitable camera configured to capture 3D images of the soil surface thereby allowing the soil surface roughness to be calculated or estimated by analyzing the content of each image). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schoeny to add the visual surface roughness estimate as taught by Posselius because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. a estimate of the surface roughness directly in front of the vehicle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 16/946849
Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9, respectively, of copending Application No. 16/946849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Additionally, Examiner notes that this rejection would be a statutory double patenting rejection but for one or two words.
Claims 2-4 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 10, respectively, of copending Application No. 16/946849 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. The reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 10, respectively, of copending Application No. 16/946849 (reference application) in view of Schoeny et al. (US 2020/0037491 A1) and Leimkuehler et al. (US 2019/0183036 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. The reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). Additionally, the element of individually adjustable row units is taught by Leimkeuhler as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference application to individually control the downforce of different row units as taught by Leimkuehler in order to set and maintain a consistent depth of a furrow in a field (Leimkuehler [0005], [0007]).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6-8 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 and 14-16, respectively, of copending Application No. 16/946849 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. The reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/946633
Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 13, respectively, of copending Application No. 16/946633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 16/946633 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. First, it would be obvious to combine claims 5 and 6 of the reference application in order to obtain the benefits of both in a single embodiment. Second, the reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 16/946633 (reference application) in view of Schoeny et al. (US 2020/0037491 A1) and Leimkuehler et al. (US 2019/0183036 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. First, it would be obvious to combine claims 5 and 6 of the reference application in order to obtain the benefits of both in a single embodiment. Second, the reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). Third, the element of individually adjustable row units is taught by Leimkeuhler as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference application to individually control the downforce of different row units as taught by Leimkuehler in order to set and maintain a consistent depth of a furrow in a field (Leimkuehler [0005], [0007]).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 and claims 10-12, respectively, of copending Application No. 16/946633 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. First, it would be obvious to combine claim 5 with claim 10/11/12 of the reference application in order to obtain the benefits of both in a single embodiment. Second, the reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/946633 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. The reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/946633 (reference application) in view of Schoeny et al. (US 2020/0037491 A1) and Leimkuehler et al. (US 2019/0183036 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. The reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). Additionally, the element of individually adjustable row units is taught by Leimkeuhler as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference application to individually control the downforce of different row units as taught by Leimkuehler in order to set and maintain a consistent depth of a furrow in a field (Leimkuehler [0005], [0007]).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-25, respectively, of copending Application No. 16/946633 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. The reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/946837
Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 13, respectively, of copending Application No. 16/946837 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 16/946837 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. First, it would be obvious to combine claims 5 and 6 of the reference application in order to obtain the benefits of both in a single embodiment. Second, the reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 16/946837 (reference application) in view of Schoeny et al. (US 2020/0037491 A1) and Leimkuehler et al. (US 2019/0183036 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. First, it would be obvious to combine claims 5 and 6 of the reference application in order to obtain the benefits of both in a single embodiment. Second, the reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). Third, the element of individually adjustable row units is taught by Leimkeuhler as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference application to individually control the downforce of different row units as taught by Leimkuehler in order to set and maintain a consistent depth of a furrow in a field (Leimkuehler [0005], [0007]).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 and claims 10-12, respectively, of copending Application No. 16/946837 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. First, it would be obvious to combine claim 5 with claim 10/11/12 of the reference application in order to obtain the benefits of both in a single embodiment. Second, the reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 16 of copending Application No. 16/946837 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. First, it would be obvious to combine claims 13 and 16 of the reference application in order to obtain the benefits of both in a single embodiment. Second, the reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 19 of copending Application No. 16/946837 (reference application) in view of Schoeny et al. (US 2020/0037491 A1) and Leimkuehler et al. (US 2019/0183036 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. First, it would be obvious to combine claims 13 and 19 of the reference application in order to obtain the benefits of both in a single embodiment. Second, the reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). Third, the element of individually adjustable row units is taught by Leimkeuhler as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference application to individually control the downforce of different row units as taught by Leimkuehler in order to set and maintain a consistent depth of a furrow in a field (Leimkuehler [0005], [0007]).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-25, respectively, of copending Application No. 16/946837 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. The reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/946629
Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 13, respectively, of copending Application No. 16/946629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 16/946629 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. First, it would be obvious to combine claims 5 and 6 of the reference application in order to obtain the benefits of both in a single embodiment. Second, the reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 16/946629 (reference application) in view of Schoeny et al. (US 2020/0037491 A1) and Leimkuehler et al. (US 2019/0183036 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. First, it would be obvious to combine claims 5 and 6 of the reference application in order to obtain the benefits of both in a single embodiment. Second, the reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). Third, the element of individually adjustable row units is taught by Leimkeuhler as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference application to individually control the downforce of different row units as taught by Leimkuehler in order to set and maintain a consistent depth of a furrow in a field (Leimkuehler [0005], [0007]).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 and claims 10-12, respectively, of copending Application No. 16/946629 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. First, it would be obvious to combine claim 5 with claim 10/11/12 of the reference application in order to obtain the benefits of both in a single embodiment. Second, the reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 18 of copending Application No. 16/946629 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. First, it would be obvious to combine claims 13 and 16 of the reference application in order to obtain the benefits of both in a single embodiment. Second, the reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 19 of copending Application No. 16/946629 (reference application) in view of Schoeny et al. (US 2020/0037491 A1) and Leimkuehler et al. (US 2019/0183036 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. First, it would be obvious to combine claims 13 and 19 of the reference application in order to obtain the benefits of both in a single embodiment. Second, the reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). Third, the element of individually adjustable row units is taught by Leimkeuhler as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference application to individually control the downforce of different row units as taught by Leimkuehler in order to set and maintain a consistent depth of a furrow in a field (Leimkuehler [0005], [0007]).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-25, respectively, of copending Application No. 16/946629 (reference application) in view of Schoeny et al. (US 2020/0037491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. The reference application does not recite anything about down force being adjusted based on surface roughness. However, this is taught by Schoeny as cited in the prior art rejection above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to adjust down-force instead of or in addition to ground speed in order to adjust operation of the implement to account for variations in the field conditions that could potentially impact the effectiveness and/or efficiency of the operation (Schoeny [0002], see also [0003-4]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/946812
Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 13, respectively, of copending Application No. 16/946812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Additionally, Examiner notes that this rejection of claim 9 would be a statutory double patenting rejection but for one or two words.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 16/946812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. It would be obvious to combine claims 5 and 6 of the reference application in order to obtain the benefits of both in a single embodiment. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, and 8 of copending Application No. 16/946812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. It would be obvious to combine claims 5, 6, and 8 of the reference application in order to obtain the benefits of each claim in a single embodiment. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, and 9 of copending Application No. 16/946812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. It would be obvious to combine claims 5, 6, and 9 of the reference application in order to obtain the benefits of each claim in a single embodiment. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 and claims 7, 10, 11, 12, respectively, of copending Application No. 16/946812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. It would be obvious to combine claim 5 with claim 7/10/11/12 of the reference application in order to obtain the benefits of both in a single embodiment. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 18 of copending Application No. 16/946812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. It would be obvious to combine claims 13 and 18 of the reference application in order to obtain the benefits of both in a single embodiment. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 18, and 21 of copending Application No. 16/946812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. It would be obvious to combine claims 13, 18, and 21 of the reference application in order to obtain the benefits of each claim in a single embodiment. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 19 of copending Application No. 16/946812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. It would be obvious to combine claims 13 and 19 of the reference application in order to obtain the benefits of both in a single embodiment. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-24, respectively, of copending Application No. 16/946812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0048290 A1), to Henry, discloses a system and method for determining field surface conditions using vision-based data and data from a secondary source, including accelerometers, rotation sensors, load sensors, or the like, with a display for presenting surface condition data to an operator.
US 2021/0284172 A1, US 2021/0282310 A1, US 2021/0283973 A1, US 2021/0284171 A1, and US 2021/0274700 A1 are the PG publications that correspond to the copending applications of the provisional double patenting rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662